***********
The Full Commission hereby ORDERS:
1. That the record in this matter shall be reopened for a re-hearing and to receive additional evidence from the parties, specifically to include an alleged May 18, 2010 subsequent injury.
2. That the matter is hereby remanded to Chief Deputy Commissioner Wanda Taylor for assignment to a Deputy Commissioner to be re-heard, specifically regarding an alleged incident on May 18, 2010.
3. The Deputy Commission should conduct a hearing with the parties, and order further deposition testimony, if necessary. Upon the conclusion of the re-hearing, the Deputy Commissioner shall gather any additional evidence, close the record, order a transcript of the *Page 2 
proceedings, and forward such transcript and evidence to the Full Commission for review and consideration in conjunction with the instant appeal of this matter.
4. The parties shall submit briefs to the Full Commission regarding the additional evidence and Plaintiff's alleged incident on May 18, 2010, within 25 days from receipt of the transcript. All correspondences and briefs from the parties to the Full Commission concerning this matter shall be directed to Abigail M. Hammond, law clerk for Pamela T. Young.
This the __ day of August 2011.
                                S/_____________________________ PAMELA T. YOUNG CHAIR
CONCURRING:
  S/_____________________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1